Martin, J.
(dissenting). On the 27th day of April, 1922, the infant plaintiff; then ten years and eight months old, was injured while playing “ tag ” with other boys on One Hundred and Fifty-second street between Melrose and Courtlandt avenues, in the borough of The Bronx, city of New York. He fell into an excavation, suffering a fracture of the left arm and a dislocation of the elbow. The accident happened while one of his companions was running after the plaintiff, who thus described the occurrence: “ He chased me, and I ran on the sidewalk to circle around him and to get away from him, and when I turned around to see how far he was behind me, my foot went into a small hole, and I staggered, and to catch myself I tried to — I staggered and I tried to catch myself, and my foot hit the pipe, and the force of hitting the pipe threw me into the hole. * *
On cross-examination he testified: “ Q. Which way were you looking when your foot went into the hole? A. I was looking back, *411to see how far he was behind me. As soon as I turned around my foot went into the hole.”
While walking or running and looking backward, the infant plaintiff stepped into a small hole, lost his balance, tripped over a pipe and fell into the excavation. It is said that there was no barrier to prevent those using the sidewalk from stepping into the first hole or striking against the pipe; and that otherwise the infant plaintiff would not have fallen into the excavation.
He was injured during the day time. While looking backwards he stepped into a depression, clearly open to view, in the sidewalk close to the house line. The walk was in front of property from which a building had been removed. These operations were in themselves a warning that the pavement might have been disturbed.
We believe there was contributory negligence. Even a boy of the age of ten is required to observe where he is walking, and is not justified in heedlessly running into danger.
In Sobol v. Union R. Co. (122 App. Div. 817, at p. 820) the court said: “ The evidence introduced in behalf of the plaintiff does not indicate whether the boy saw the car or made any effort to discover whether a car was approaching from either direction. It is unnecessary to review the evidence introduced in behalf of the defendant. It does not aid the plaintiff, for it tends to show that the boy ran into the side of the car and did not get upon the track in front of it. It is clear that the plaintiff failed to sustain the burden devolving upon him of showing that the decedent was free from contributory negligence and that his death was due to the negligence of the defendant. The fact that a boy was following the decedent does not materially aid the plaintiff’s case. There is nothing to indicate that the decedent was obliged to run across the track, and as he led the way, it was incumbent upon him to pay some attention to his surroundings. But for the testimony of Blake there would be no evidence tending to show that the motorman should have discovered the position of the boy in time to avoid injuring him, and it is inconsistent with the testimony of the other three witnesses called by plaintiff.”
In Guichard v. New (9 App. Div. 485, at p. 487) the court said: “ The case is, therefore, presented of a boy attending school, playing in the streets, distinctly warned not to do a particular act, and that if he does injury will ensue, yet doing that act with full knowledge and despite the warning he has received. We think the case is one which did nor require the submission to the jury of any question as to the ability of the plaintiff to exercise ordinary care and prudence under the circumstances, for he was old enough and intelligent enough to understand that the act he was warned *412against was one which would involve him in a peril, and having done that which he was distinctly warned not to do, the consequence of his folly must be visited upon him, precisely as in any other case.”
In Hooper v. Johnstown, G. & K. H. R. R. Co. (59 Hun, 121) the court said (at p. 126): “ Nor does it seem to us that the plaintiff showed that the deceased came to her death without negligence on her part. There is no evidence showing what caused her to fall into the water. If she was walking in the path she could not have fallen off the embankment. Whether she carelessly ran to the edge in pursuit of her ball; whether she was pushed in by some unknown person; whether she was frightened and thus ran to the edge and fell in, all these are matters entirely unknown. The accident happened in the day time and she could not have wandered unknowingly from the path. We may conjecture that her ball rolled to the edge and off, and that she followed it heedlessly. But this is conjecture. She was eleven years old and familiar with the way to school, where she had been five or six years. She was, therefore, capable of exercising some care and prudence. It seems to us that the decision in Reynolds v. New York Central & Hudson River Railroad Company (58 N. Y. 248), and in Wendell v. New York Central & Hudson River Railroad Company (91 id. 420), and the remarks of the court in Bond v. Smith (113 id. 385), apply forcibly to this case, and that the plaintiff failed to show that the deceased was free from contributory negligence.”
The record clearly discloses that this boy was guilty of contributory negligence. *
The judgments should be reversed, with costs, and the complaints dismissed, with costs.
Clarke, P. J., concurs.
Judgments affirmed, with costs.